 




EXHIBIT 10.1




To:

Edward A. Cespedes, CEO, Paymeon, Inc.




From:

Vincent L. Celentano and affiliates




Mary Celentano and affiliates




William Celentano and affiliates




Date:

April 4, 2018




Subject:

Note Extensions







Please use this letter as your authorization to extend any and all debt
currently outstanding and due us or our affiliates to December 31, 2018.  This
applies to any Notes that may have already passed their due dates, as well as
Notes that have not yet come due.




In conjunction with the extensions, we waive any and all penalties (if any).  We
have not received any additional consideration in exchange for the extensions.
 All Notes should be extended with exactly the same terms and conditions.




Please let us know if you require anything further. Thank you.




Sincerely,







 

 

 

 

 

Vincent L. Celentano

 

Mary Celentano

 

William Celentano






